Citation Nr: 1010383	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for arthritis, claimed 
as wherever located in the body, to include spondylosis of 
the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from February 1978 to 
February 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2007, a videoconference hearing was held before 
the undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in January 2008 
and was remanded for further development to comply with VA's 
duty to assist.  As will be discussed below, the Board finds 
that the there has been substantial compliance with the 
January 2008 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

The claim of entitlement to service connection for arthritis, 
to include spondylosis of the cervical spine, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 1983 rating decision denied the appellant's 
claim for entitlement to service connection for a low back 
disability on the basis of no in-service incurrence and no 
nexus to service.

2.  The appellant did not file a timely notice of 
disagreement with the April 1983 rating decision.           

3.  Evidence received subsequent to the April 1983 rating 
decision is cumulative and redundant of that previously of 
record, and not material, as it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision is final as to the denial 
of entitlement to service connection for low back disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's request to reopen a 
claim for entitlement to service connection for a low back 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
VCAA notice letter was issued in December 2004.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
letter addressing the degree of disability and effective date 
was sent in March 2006.  Dingess/Hartman, at 490.  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided more than a year to respond with additional 
argument and evidence and the claim was readjudicated and a 
statement of the case (SOC) was provided to the appellant in 
July 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The December 2004 letter provided notice of the information 
and evidence necessary to substantiate a service connection 
claim, as well as the elements of new and material evidence; 
however, the reasons for the prior denial were not provided, 
as prescribed in Kent.  Nevertheless, the Board finds that 
the Veteran has not been prejudiced by this notice defect as 
the record demonstrates he had actual knowledge in this 
regard.  The Veteran was provided a copy of the February 2005 
rating decision which described the reasons for the prior 
final denial.  Additionally, a statement of the case issued 
in January 2006 outlined the same information.  Moreover, 
statements on appeal from the Veteran and his representative, 
including at the October 2007 Board hearing, reflect the 
Veteran's understanding in this regard.

The Board also concludes VA's duty to assist has been 
satisfied.  In the January 2008 remand, the Board requested 
that the RO obtain records referenced by the appellant in a 
October 2007 Board videoconference hearing.  The appellant's 
service treatment records are in the file, including the 
service records from Hanau, Germany, identified in the 
January 2008 remand.  VA treatment records are in the file, 
including the VA treatment records from June 2007 to 
present.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant 
identified records from Methodist Medical Group, which are 
located in the claims folder.  The Board remand requested 
that the RO contact the appellant and request him to identify 
the Kroger meat plant at which he was employed in the 1980s.  
A January 2008 letter from the appellant indicated he was 
unable to obtain employment information from the Kroger meat 
plant.  He was notified by Kroger that any records concerning 
his employment have been destroyed.  The January 2008 remand 
also asked the RO to request the appellant to provide 
information for any other medical care providers with 
information concerning his claims, including Citizens Health 
Care.  The appellant was sent a letter requesting these 
records in June 2009.  The appellant did not respond to the 
request.  Thus, the Board finds that the RO substantially 
complied with the mandates of the January 2008 remand.  See 
Dyment v. West, supra.  

The appellant indicated that he had applied for benefits from 
the Social Security Administration.  The RO requested those 
records in August 2007.  The Social Security Administration 
notified the RO in August 2007 that it had no medical records 
for the appellant, and that he was not entitled to disability 
benefits.  The Board finds that the RO has made all 
reasonable attempts to obtain those records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The RO provided an examination to the appellant concerning 
his low back disability claim in March 2007.  The Court has 
held that the Board is not required to reopen a previously 
denied claim solely because the appellant was afforded a VA 
examination in connection with his petition to reopen.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  
Furthermore, the Court has also held that, where the Board 
has denied reopening, the adequacy of an examination provided 
by the RO, despite no obligation to do so, is not a viable 
issue on appeal.  See id., at 461.  As discussed below, the 
Board concludes that new and material evidence has not been 
received on this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Applicable Law

A. New and Material Evidence
 
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

B.  Service Connection Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

III. Analysis of Petition to Reopen Claim for a Low Back 
Disability

In the April 1983 rating decision, the RO denied service 
connection for residuals of a back injury because a chronic 
acquired back disability was not incurred in or aggravated by 
military service.  The RO noted that the spina bifida 
diagnosed in service was not shown in a March 1983 VA 
examination and that the appellant did not have a separation 
examination.  The rating decision was mailed to the appellant 
in May 1983 with a Notice of Procedural and Appellate Rights, 
which explained the appellant's rights to appeal the rating 
decision.  To file an appeal, an appellant must file a notice 
of disagreement within one year of the date that notice of 
the rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2009).  A review of the claims folder indicates 
the appellant did not send any correspondence to the RO until 
filing the claims currently before the Board in September 
2004.  As the appellant did not file a notice of disagreement 
within one year of receiving notice of the April 1983 rating 
decision, the decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final 
denial, in April 1983, included the appellant's service 
treatment records, VA treatment records, the March 1983 VA 
examination, and a June 1981 private x-ray examination 
report.  The March 1983 VA examiner diagnosed the appellant 
with low back pain with mild degenerative changes in the 
lower facets of the spine.  No fractures, dislocations, or 
loss of disc space were noted in the spine.  A June 1981 
private x-ray examination report from P.P., D.C. diagnosed 
the appellant with acute cervical and thoracic strain.  No 
degenerative joint disease was found in the cervical or 
dorsal spine.  The VA treatment records from June to October 
1981 did not indicate the appellant was treated for back 
pain.  

The evidence added to the record subsequent to the last final 
denial, in April 1983, includes VA treatment records from 
March 2004 to October 2009.  The records indicate the 
appellant frequently complained of chronic back pain.  An 
August 2004 VA treatment record noted that the appellant 
reported he lost his job after missing work due to back pain.  
Private medical records from Methodist Medical Group from 
January 2000 to November 2002 have also been added to the 
record.  A January 2000 Methodist record indicated the 
appellant stated that back pain was an on going problem and 
referred the appellant to physical therapy.  A February 2000 
Methodist record reported that the appellant stated his low 
back was not bothering him.  A March 2001 Methodist record 
indicated the appellant experienced neck and back pain after 
being involved in a car accident.  A May 2002 record 
indicates the appellant experienced back, neck and chest pain 
after a car accident in May 2002.  Although the VA treatment 
records and Methodist Medical Group records are new, they are 
not material.  The April 1983 rating decision had 
acknowledged that the appellant had been diagnosed with low 
back pain.  The new VA treatment and private medical records 
do not provide information concerning a nexus between the low 
back pain and service.  Thus, the information is cumulative 
and redundant of information already of record and not 
material. 

The appellant was seen for a VA examination in March 2007.  
The VA examiner diagnosed the appellant with chronic lumbar 
back pain, etiology mechanical, with sclerosis in the pars 
bilaterally.  The March 1983 VA examination, which was 
considered in the April 1983 rating decision, had also 
diagnosed the appellant with low back pain.  Additionally, 
the VA examiner noted there was an area of sclerosis 
secondary to arthritic changes.  The March 1983 VA 
examination had also noted the appellant had mild 
osteoarthritic changes of the lower facets of the spine.  
Therefore, the diagnosis provided in the March 2007 VA 
examination report is cumulative and redundant of information 
already of record.  Furthermore, the April 1983 rating 
decision denied the appellant's claim because there was no 
nexus between the low back pain and service.  The March 2007 
VA examiner opined that the appellant's back pain was less 
likely than not related to his military experience.  An April 
2007 addendum noted that the examiner's opinion remained the 
same after he had reviewed the appellant's claims folder and 
military records.  The April 2007 VA examination is new and 
addresses whether there is a nexus between the appellant's 
back pain and service.  However, as the VA examiner 
determined that the appellant's back pain was less likely 
than not related to service, the VA examination does not 
raise a reasonable possibility of substantiating the claim, 
and is thus not new and material.  
 
In a November 2006 RO hearing, the appellant reported that 
his back problems began in service, specifically during basic 
training in South Carolina.  The appellant noted that he 
often went to the dispensary at his permanent station in 
Germany for back treatment.  At the October 2007 Board 
videoconference hearing, the appellant also reported having 
treatment in Germany for pain in his lower back.   He also 
reported loading tires from a ten ton truck while in Germany.  
In a March 2006 substantive appeal, the appellant stated that 
his back pain has become progressively worse since a fifteen 
mile march he took with his troop in Hanau, Germany.  The 
March 1983 VA examination report had noted that the appellant 
lifted tires for a ten ton truck in Germany.  The appellant's 
service treatment records confirm that he was received 
frequent treatment for back pain in service.  Although a 
specific reference to a fifteen mile march is not made in the 
records, the low back problems the appellant described having 
in service are recorded in his service treatment records.  
The appellant's service treatment records were considered in 
the April 1983 decision.  Therefore, the appellant's reports 
of treatment during service are cumulative and redundant of 
information already of record, and are not material.

The appellant has also asserted that there is a nexus between 
his low back pain and service.  The evidence received 
subsequent to the last final decision in this case is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Although the appellant is 
competent to report his observations and symptoms, as a lay 
person, he is not competent to report on the cause of his low 
back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Therefore, his statements do not 
constitute new and material evidence to warrant reopening.

After a review of the evidence added to the file since the 
April 1983 rating decision, considered in conjunction with 
the record as a whole, the Board finds that it is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial and does not raise a reasonable 
possibility of substantiating the claim.  The new evidence, 
as described above, only confirms the appellant's diagnosis 
of low back pain and treatment for low back pain in service.  
Therefore, the new evidence does not establish a nexus 
between appellant's low back disability and service.

In the absence of evidence establishing a nexus to service, 
the Board concludes that the additional evidence is not new 
and material and the petition to reopen a claim for service 
connection for a low back disability is denied.  Accordingly, 
the Board finds that what was missing at the time of the 
prior final denial remains deficient, namely evidence that 
the appellant has low back disability that is related to his 
military service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for low back disability is not 
reopened.


REMAND

The appellant is seeking service connection for arthritis 
existing wherever located in the body.  Specifically, the 
appellant asserted in the October 2007 Board hearing that he 
had arthritis in his back and shoulders.  In the November 
2006 RO hearing, the appellant stated that the arthritis was 
in his back, spine, shoulder and right arm.

VA must provide a VA examination when there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease, 
and (4) insufficient competent evidence of record for VA to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  For the following reasons, the Board finds that a VA 
examination is necessary.  

The appellant has asserted that he incurred arthritis in 
service.  In his September 2004 claim, the appellant noted 
that he was diagnosed with arthritis on March 1, 2004.  A VA 
treatment record dated March 1, 2004, diagnosed the appellant 
with moderate spondylosis and degenerative disc disease on 
the lower half the cervical spine.  A January 2005 VA 
treatment record indicated that an x-ray revealed moderate 
spondylosis and degenerative disk disease on the lower half 
of the cervical spine.  Spondylosis refers to degenerative 
spinal changes due to osteoarthritis.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1780 (31st edition 2007).  Therefore, the 
appellant has been diagnosed with arthritis in the cervical 
spine.  

In addition, the appellant's VA treatment records indicate 
the appellant has other medical conditions in the cervical 
spine and shoulder area, which may be related to arthritis.  
An October 2005 VA off-site MRI report diagnosed mild central 
canal stenosis in part of the cervical spine, secondary to 
degenerative changes and multilevel neural foraminal 
narrowing.  A February 2006 VA treatment record noted that 
the appellant had generalized back pain and some right upper 
arm pain.  A June 2007 VA treatment record report, based on 
x-rays, indicated there was mild glenohumeral joint 
degenerative change in the left shoulder.  The March 2007 VA 
examiner noted that there is evidence of stenosis and 
neuroforaminal narrowing in the cervical spine.  

The appellant's service treatment records reflect that the 
appellant frequently complained of back pain in service, 
including upper back pain.  A September 1980 service 
treatment record indicated the appellant reported constant 
pain in the shoulder, neck and back for the previous two 
months.  A September 1980 follow up service treatment record 
noted that the appellant had full range of motion of the 
shoulder and neck, and had a normal exam again.  A subsequent 
September 1980 service treatment record indicated the 
appellant was seen for upper back pain and was prescribed 
aspirin.  A November 1980 service treatment record noted the 
appellant had a history of back problems.  The appellant did 
not have a separation examination.  However, a June 1981 
private x-ray of the cervical and dorsal spine, conducted 
within one year of the appellant's separation from service, 
diagnosed the appellant with acute cervical and thoracic 
strain.

The record of treatment for upper back, shoulder and neck 
pain in service indicates that there may be an association 
between the in-service treatment and the appellant's current 
diagnosis of moderate spondylosis of the cervical spine.  The 
appellant has not been seen for a VA examination in this 
regard.  Therefore, this case must be remanded to the RO for 
a medical examination to obtain a clincian's opinion as to 
whether the appellant's spondylosis of the cervical spine, 
and any other arthritis, including of the neck and shoulders, 
is related to the appellant's complaints of pain in service.  
See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the following:

*	Identify all current arthritis, where 
ever located, including spondylosis 
in the cervical spine, and shoulders.

*	Address whether it is at least as 
likely as not that the spondylosis of 
the cervical spine, and any other 
arthritis found, is/are related to 
service on any basis.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for the opinion 
provided.  The clinician should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for arthritis, to include 
spondylosis of the cervical spine, 
considering all the evidence.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned 
to the Board, as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

 

____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


